UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 14, 2008 COCA-COLA ENTERPRISES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 01-09300 (Commission File No.) 58-0503352 (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Precommencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Precommencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 1.01.Entry into a Material Definitive Agreement. On January 14, 2008, The Company, through several of its European subsidiaries, and The Coca-Cola Company entered into agreements extending the Company’s bottling and distribution rights for its territories in Belgium, Continental France, Great Britain, Monaco, the Netherlands and Luxembourg. These agreements renew the Company’s rights and obligations in these territories without material modifications to the terms of the previous agreements and without substantial cost.The term of each agreement is for the period January 1, 2008 through December 31, 2017.The Coca-Cola Company is our largest shareowner and is the principal licensor of beverages that we produce and distribute. Page 2 ~~~~~ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. (Registrant) Date: January 17, 2008 By:/s/ WILLIAM T. PLYBON William T. Plybon Vice President, Deputy General Counsel andSecretary Page 3
